Citation Nr: 1616659	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-39 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active military service from March 1952 to March 1955 and from March 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in relevant part, denied service connection for bilateral hearing loss.

The Veteran testified before the undersigned at a Board hearing in April 2015.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was before the Board in June 2015 at which time it was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Left ear hearing loss is due to noise exposure during military service.  


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. § 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veteran's claim decided herein has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

To establish service connection the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran asserts that his hearing loss is due to military service.  Specifically, he contends that his hearing loss disability is due to exposure from artillery and gunfire without the use of hearing protection.  

The Veteran's DD-214s show that his military occupational specialties (MOS) were infantry and field artillery.  Notably, the DD-214 for the period of service from July 1963 to July 1965 notes that he received a sharpshooter badge.  

In light of the above evidence, the Board finds that the Veteran's own statements, coupled with the service records, demonstrate exposure to noise during service.  38 U.S.C.A. § 1154(a),(b).  Accordingly, in-service noise exposure is established.

Having conceded in-service noise exposure, the question for consideration is whether the Veteran's tinnitus is related to such in-service exposure.

Service treatment records have been reviewed.  The Board observes that audiological testing in January 1952, March 1955, March 1961, and July 1963 was conducted using the whisper test.  However, at the time of the May 1965 separation examination, it was noted that the Veteran had impairment of hearing due to degeneration of acoustic nerve, case unknown.  Audiological testing revealed some impairment at 4000 Hertz.

The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As the May 1965 audiological evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO units.

The Veteran was afforded a VA examination in January 2010.  Following examination, the examiner diagnosed left ear sensorineural hearing loss.  He determined that the condition was not caused or a result of military nose exposure because the appellant had hearing within normal limits at the time of his separation physical.  

The Veteran was afforded an additional VA examination in October 2015.  The examiner diagnosed left ear sensorineural hearing loss.  She opined that the left ear hearing loss was at least as likely as not caused by or a result of an event in military service.  In support of her finding, she noted that converted separation audiograms revealed normal hearing from 500Hz to 3000Hz, but there was mild loss at 4000Hz, returning to normal at 6000Hz, and mild hearing loss at 8000Hz.  The examiner "could not refute that the Veteran entered service with normal hearing and experienced a significant threshold shift at 4000Hz during military service."  

After a review of the evidence, the Board finds that service connection for left ear hearing loss is warranted. 

In this regard, the October 2015 VA examiner determined that the appellant's left ear hearing loss was attributable to military service.  Impairment of hearing due to degeneration of acoustic nerve was also noted at separation from military service.  Moreover, the Veteran has asserted that he has had hearing loss since service.  The appellant is competent to describe what he experienced in service. 38 C.F.R. § 3.159(a)(2).  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In making this determination, the Veteran has confirmed in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  He has consistently stated that he experienced hearing loss since service.  There is no persuasive evidence of record indicating that the Veteran's statements are not credible.

In light of the October 2015 VA examiner etiologically linking left ear hearing loss to the Veteran's active military service, and resolving reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for left ear hearing loss have been met. U.S.C.A. §§ 1110, 1111(West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


ORDER

Service connection for left ear hearing loss is granted.  


REMAND

The Veteran asserts that his right ear hearing loss is due to noise exposure during military service.  

Pursuant to the Board's June 2015 remand directives, the appellant was provided an additional VA examination in October 2015.  The examiner diagnosed right ear hearing loss and determined that it was not caused by or a result of an event in military service.  In relevant part, she opined that, after converting the May 1965 separation audiogram from ASA to ISO standards, there was normal hearing from 500Hz to 6000 Hz with a mild hearing loss at 8000Hz.  She further opined that there was no evidence that the appellant sustained injuries based on audiograms.

At the outset, the Board observes that impairment of hearing due to degeneration of acoustic nerve was reported at the time of separation in May 1965.  Further, after converting the values (reported in ASA units) for auditory thresholds in the May 1965 separation examination to the new standard (ISO units), it can be seen that the Veteran had some hearing loss at the time of the May 1965 examination.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (establishing that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Specifically, hearing acuity was 25 decibels at both 500Hz and 4000Hz.  Thus, the VA examiner's finding of normal hearing at the time of the separation examination is not accurate.  In light of the foregoing, the Veteran should be afforded an additional VA examination to determine whether his current right ear hearing is etiologically related to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiology examination by an examiner who has not previously examined him, to determine the nature and etiology of his right ear hearing loss disability.  The examiner must review the claims file and note such review in the examination report. 

Any indicated studies should be performed.  Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any right ear hearing loss disability is related to military service. 

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner must discuss the right ear hearing acuity demonstrated at separation from military service and the note of impairment of hearing due to degeneration of acoustic nerve and the significance, if any, to the current disability. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  Then, readjudicate the issue on appeal.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


